         Case 3:15-cr-00438-JO       Document 166       Filed 11/16/18    Page 1 of 6




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
STUART A. WEXLER
Trial Attorney, Tax Division
Stuart.A.Wexler@usdoj.gov
LEE F. LANGSTON
Trial Attorney, Tax Division
Lee.F.Langston@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                           3:15-cr-00438-JO

              v.                                   GOVERNMENT’S RESPONSE TO
                                                   DEFENDANT’S MOTION TO DELAY
WINSTON SHROUT,                                    SELF-SURRENDER DATE [ECF 165]

              Defendant.


       The United States of America, by and through Billy J. Williams, United States Attorney

for the District of Oregon, and Stuart A. Wexler and Lee F. Langston, Trial Attorneys, Tax

Division, hereby submits this Response to the Defendant’s motion to extend self-surrender date




Government’s Response to Defendant’s Motion for Hearing to                               Page 1
Determine Mental Competency
          Case 3:15-cr-00438-JO              Document 166          Filed 11/16/18         Page 2 of 6




and set briefing schedule on motion for release pending appeal (Doc. 165) and respectfully asks

the Court to deny the motion.1

I.       BACKGROUND

         As this Court is well aware, the defendant, Winston Shrout, was convicted on April 21,

2017, more than eighteen months ago, of all nineteen counts charged in the superseding

indictment. This matter has been pending for almost three years since the defendant’s indictment

on December 8, 2015. The criminal conduct described in the indictment and superseding

indictment dates back more than ten years. The defendant has now filed five motions to continue

since the date of conviction alone. Throughout all of that time, the defendant has remained at

liberty and continued to delay the imposition of conviction, sentencing, and punishment.

         The defendant was finally sentenced in this matter on October 22, 2018 to ten years of

imprisonment. At that hearing, defense counsel asked to have the self-surrender date set at some

time after January 21, 2019. Tr. 10/22/18 at p. 60. That request was flatly rejected by the Court

and a surrender date of November 26, 2018, was set by the Court and by the Bureau of Prisons.

The defendant now comes before this Court and asks that that date be delayed until at least

January 19, 2019, to provide defense counsel additional time to prepare a motion for bail

pending appeal. The defendant’s motion is thus, in essence, a motion for bail pending a motion

for bail pending appeal.




1
         The motion states that Counsel has not been able to determine the government’s position with respect to the
motion. Counsel’s determination of the government’s position was likely made more difficult by the fact that
counsel never asked for our position.
    Government’s Response to Defendant’s Motion for Hearing                                               Page 2
    to Determine Mental Competency
          Case 3:15-cr-00438-JO         Document 166        Filed 11/16/18      Page 3 of 6




         The defendant has already asked this Court to delay surrender into late January of next

year. The Court denied that request. The defendant now renews the request absent any legal

justification. For the reasons explained in greater detail below, it should be denied.

II.      ARGUMENT

         The burden is on the defendant to demonstrate eligibility for bail pending appeal. United

States v. Handy, 761 F.3d 1279, 1283 (9th Cir. 1985). Under 18 U.S.C. § 3143(b), a convicted

defendant sentenced to a term of imprisonment shall be detained pending appeal unless the court

finds:

                (1) that the defendant is not likely to flee or pose a danger to the safety

                    of any other person in the community, if released;

                (2) that the appeal is not for purpose of delay;

                (3) that the appeal raises a substantial question of law or fact; and

                (4) that if the substantial question is determined favorably to defendant

                    on appeal, that decision is likely to result in reversal, an order for

                    new trial, or a term of imprisonment shorter than the likely length of

                    the appeal.

Handy, 761 F.3d at 1281. A “substantial question” is one that is “fairly debatable.” Id.

         In the instant motion, the defendant has identified no question at all. Indeed, it identifies

no appellate issue, substantial or otherwise, that the defendant intends to raise on appeal.

Further, the motion provides no explanation for why preparation for the appeal could not have

been largely completed in the eighteen months since conviction. There is no showing that the



 Government’s Response to Defendant’s Motion for Hearing                                       Page 3
 to Determine Mental Competency
         Case 3:15-cr-00438-JO          Document 166        Filed 11/16/18     Page 4 of 6




motion is not being filed solely for the purpose of delay. Finally, it lacks any justification for

why this defendant should continue to escape the consequences for his actions.

       Counsel has known that the defendant was convicted at trial and facing sentencing since

April 22, 2017. He has known that probation recommended a fifteen year sentence since January

of this year. Accordingly, it was well within counsel’s capability to begin preparing the appeal

for all issues not directly related to sentencing in the months since the defendant was convicted.

Counsel’s attempt to file this motion at this late hour is simply another attempt to delay

accountability for the defendant’s criminal conduct.

       It is quite clear that this is a case where justice delayed is indeed justice denied. As the

government described in detail in its sentencing memorandum, general deterrence is a crucial

factor for the Court to consider in all tax cases but particularly with respect to this defendant.

The defendant spent over a decade selling hundreds of people on a scam – that if they said the

magic words or filled out one of his forms, they could avoid paying taxes and the government

and banks would give them millions of dollars. He continued to espouse these beliefs after he

was indicted and told his followers that getting indicted was all part of his plan. After conviction

he continued to advertise his for-profit seminars until specifically ordered by the Court to stop.

Even after that order, the defendant told his followers that he would be back once the

government changed. Allowing the defendant to continue to remain at liberty will send the

wrong message to his followers that the defendant’s conduct is legal or that he has found some

loophole that allows him to remain above the law. Doing so will substantially undermine the

deterrent effect that this Court’s sentence was designed to achieve.



 Government’s Response to Defendant’s Motion for Hearing                                      Page 4
 to Determine Mental Competency
         Case 3:15-cr-00438-JO        Document 166         Filed 11/16/18       Page 5 of 6




III.   CONCLUSION

       Based on the foregoing, the government respectfully requests that the Court deny the

defendant’s motion to delay the self-surrender date.

Dated: November 16, 2018
                                                       Respectfully submitted,

                                                       BILLY J. WILLIAMS
                                                       United States Attorney


                                                       _s/Lee F. Langston_______________
                                                       LEE F. LANGSTON
                                                       STUART A. WEXLER
                                                       Trial Attorneys, Tax Division
                                                       202-353-0036




 Government’s Response to Defendant’s Motion for Hearing                                      Page 5
 to Determine Mental Competency
          Case 3:15-cr-00438-JO          Document 166         Filed 11/16/18      Page 6 of 6




                                    CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on November 16, 2018, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to the attorney(s) of

record for the defendant.



                                            /s/ Lee F. Langston
                                            LEE F. LANGSTON
                                            Trial Attorney, Tax Division




 Government’s Response to Defendant’s Motion for Hearing                                         Page 6
 to Determine Mental Competency
